DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 06/02/2022.

Claim Status
Claims 1-20 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 06/02/2022 have been fully considered but are not persuasive.
Regarding Applicants’ arguments concerning the claim interpretation, Applicants disagreed with Examiner’s assumption that it’s the processor (of the network node) that performs the functional steps and Applicants insisted that it’s the network node that perform the functional steps.
Applicants contradict themselves here, because the claim language clearly states that the network node comprising a processor (which is the only hardware component of the network node described in the claim language that can perform functional limitations), thus when the claim language states that it’s the network node that perform the functional steps, it’s reasonable to assume that it’s the processor (of the network node) that perform the functional steps because again, “the processor is the only hardware component of the network node described in the claim language that can perform functional limitations”.
Again, if Applicants intend for some other hardware components of the network node beside the processor to perform the functional steps, please amend the claim language to clearly indicate so.
Regarding Applicants’ arguments concerning the art rejections, it seems Applicants have a different interpretation of the term “service” from one of ordinary skills in the art.
To one of ordinary skills in the art, “service” is just service.
And as clearly stated in the rejections, “providing network access is a service”.
Thus the prior art clearly teaches “estimating the performance indicator for performance of the service in the network” (Kwan, column 2, line 6 to column 3, line 62, “calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; load is performance indicator for the performance of the service since load is clearly affecting performance of service as described in column 10, line 61-65, “the method can be used for RRM and/or SON operations that may be impacted by load information, including, but not limited to admission control, congestion control, load balancing, energy management, combinations thereof or the like.” and column 9, line 16 to column 10, line 26, “In general, the concept of a radio access point loading within a RAN can be used to quantify the level of resources that the radio access point is currently utilizing… In general, admission control operations can be used to limit the admissions of new bearers so that the quality of service (QoS) of admitted users (UE) can be maintained at certain levels and congestion control operations can provide a mechanism to react to situations when a radio access point load may be momentarily too high such that traffic flows may be prioritized, gated, etc. to relieve the congestion. In general, a ‘bearer’ can refer to a virtual connection between two endpoints, which can be used to pass traffic, which may be associated with a particular service (e.g., IP multimedia, VoLTE, etc.) between the two endpoints.”; more details about relationship between load and performance in column 9, line 22-63)
Clearly, performance indicator (predicted load or load change) are estimated (calculated) for performance of the service (providing network access, admission control).
Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Kwan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kwan (and other cited prior arts) is clearly in the field of applicant's endeavor of network communication.
For the rest of Applicants’ arguments, Applicants relied on the same arguments presented above. In response, the Examiner respectfully disagrees for the same reasons stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent 10,965,543 (application 16492637).
Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences.

Current application’s claims:

1. A method for estimating a performance indicator for performance of a service in a network, the method being performed by a network node of the network, the method comprising: 

obtaining current measurement data of a metric affecting a service communicating via a network node associated with a radio access network (RAN); 




inputting the obtained current measurement data into a prediction model for performance of the service communicating via the network node associated with the RAN, 

wherein the prediction model has been trained with prior measurement data from the network node associated with the RAN and prior measurement data from an end node; 


and estimating the performance indicator for performance of the service in the network.
Patent’s claims:

1. A method for predicting a performance indicator for a service in a network, the method being performed by a network node of the network, the method comprising: 

obtaining current measurement data of a metric affecting a service communicating via a radio access network (RAN) node, 

wherein the metric is independent of the service communicating via the RAN node; 

inputting the obtained current measurement data into a prediction model for performance of the service communicating via the RAN node, 


wherein the prediction model has been trained with prior measurement data from the RAN node and prior measurement data from an end node; 


and predicting the performance indicator for performance of the service in the network.
2. The method according to claim 1, wherein the obtained current measurement data comprises one or more of the following metrics of the network node associated with the RAN: number of users, radio connection quality, round trip time, bandwidth, latency, queueing delay, and scheduling parameters.
2. The method according to claim 1, wherein the obtained current measurement data comprises one or more of the following metrics of the RAN node: number of users, radio connection quality, round trip time, bandwidth, latency, queueing delay, and scheduling parameters.
3. The method according to claim 1, wherein the prior measurement data from the end node comprises one or more of the following metrics: radio connection quality, bandwidth, uniform resource locator (URL) Internet protocol address, domain name system lookup time, time-to-first byte, number of connections, transmission control protocol handshake time, data volume, number of packets, number of packet loss, and number of retransmission timeouts.
3. The method according to claim 1, wherein the prior measurement data from the end node comprises one or more of the following metrics: radio connection quality, bandwidth, uniform resource locator (URL) Internet protocol address, domain name system lookup time, time-to-first byte, number of connections, transmission control protocol handshake time, data volume, number of packets, number of packet loss, number of retransmission timeouts.
4. The method according to claim 1, wherein the prediction model has been trained in a first geographic region, and the estimating is made for a second geographic region, wherein the second geographic region differs from the first geographic region.
4. The method according to claim 1, wherein the prediction model has been trained in a first geographic region, and the predicting is made for a second geographic region, wherein the second geographic region differs from the first geographic region.
5. The method according to claim 1, wherein the method being performed in the network node associated with the RAN and the end node is a user equipment (UE).
5. The method according to claim 1, wherein the method being performed in the RAN node.
7. The method according to claim 1, wherein the end node is a user equipment (UE).
6. The method according to claim 1, wherein the network node associated with RAN is an evolved nodeB (eNB).
6. The method according to claim 1, wherein the RAN node is an evolved nodeB (eNB).
7. The method according to claim 1, wherein the metric is independent of the service communicating via the network node associated with the RAN.
1. … wherein the metric is independent of the service communicating via the RAN node;…
8. The method according to claim 1, wherein the prediction model is a regression model.
8. The method according to claim 1, wherein the prediction model is a regression model.
9. The method according to claim 1, wherein the performance indicator is one or more of: page load time, video preloading time, time to playout video, number of re-buffering events, video resolution, and video quality index.
9. The method according to claim 1, wherein the performance indicator is one or more of: page load time, video preloading time, time to playout video, number of re-buffering events, video resolution, and video quality index.
10. The method according to claim 1, comprising selection of a performance indicator of a plurality of performance indicators, wherein the metric has a high correlation with the performance indicator and has a low correlation with the service communicating via the network node associated with the RAN.
10. The method according to claim 1, comprising selection of a performance indicator of a plurality of performance indicators, wherein the metric has a high correlation with performance indicator and has a low correlation with the service communicating via the RAN node.
11. A network node for estimating a performance indicator for performance of a service in a network, the network node comprising: a processor; and a computer program product storing instructions, wherein the processor is configured to execute the instructions whereby the network node is caused to: 

obtain current measurement data of a metric affecting a service communicating via a network node associated with a radio access network (RAN); 




input the obtained current measurement data into a prediction model for performance of the service communicating via the network node associated with the RAN, 

wherein the prediction model has been trained with prior measurement data from the network node associated with the RAN and prior measurement data from an end node; 

and estimate the performance indicator for performance of the service in the network.
11. A network node for predicting a performance indicator for a service in a network, the network node comprising: a processor; and a computer program product storing instructions, wherein the processor is configured to execute the instructions whereby the network node is caused to: 

obtain current measurement data of a metric affecting a service communicating via a radio access network (RAN) node, 

wherein the metric is independent of the service communicating via the RAN node; 

input the obtained current measurement data into a prediction model for performance of the service communicating via the RAN node, 


wherein the prediction model has been trained with prior measurement data from the RAN node and prior measurement data from an end node; 

and predict the performance indicator for performance of the service in the network.
12. The network node according to claim 11, wherein the obtained current measurement data comprises one or more of the following metrics of the network node associated with the RAN: number of users, radio connection quality, round trip time, bandwidth, latency, queueing delay, and scheduling parameters.
12. The network node according to claim 11, wherein the obtained current measurement data comprises one or more of the following metrics of the RAN node: number of users, radio connection quality, round trip time, bandwidth, latency, queueing delay, and scheduling parameters.
13. The network node according to claim 11, wherein the prior measurement data from the end node comprises one or more of the following metrics: radio connection quality, bandwidth, uniform resource locator (URL) Internet protocol address, domain name system lookup time, time-to-first byte, number of connections, transmission control protocol handshake time, data volume, number of packets, number of packet loss, and number of retransmission timeouts.
13. The network node according to claim 11, wherein the prior measurement data from the end node comprises one or more of the following metrics: radio connection quality, bandwidth, uniform resource locator (URL) Internet protocol address, domain name system lookup time, time-to-first byte, number of connections, transmission control protocol handshake time, data volume, number of packets, number of packet loss, number of retransmission timeouts.
14. The network node according to claim 11, wherein the prediction model has been trained in a first geographic region, and the network node is caused to estimate for a second geographic region, wherein the second geographic region differs from the first geographic region.
14. The network node according to claim 11, wherein the prediction model has been trained in a first geographic region, and the network node is caused to predict for a second geographic region, wherein the second geographic region differs from the first geographic region.
15. The network node according to claim 11, wherein the network node is the network node associated with the RAN, and the end node is a user equipment (UE).
15. The network node according to claim 11, wherein the network node is the RAN node.
17. The network node according to claim 11, wherein the end node is a user equipment (UE).
16. The network node according to claim 11, wherein the network node associated with the RAN is an evolved nodeB (eNB).
16. The network node according to claim 11, wherein the RAN node is an evolved nodeB (eNB).
17. The network node according to claim 11, wherein the metric is independent of the service communicating via the network node associated with the RAN.
11. … wherein the metric is independent of the service communicating via the RAN node;…
18. The network node according to claim 11, wherein the prediction model is a regression model.
18. The network node according to claim 11, wherein the prediction model is a regression model.
19. The network node according to claim 11, wherein the performance indicator is one or more of: page load time, video preloading time, time to playout video, number of re-buffering events, video resolution, and video quality index.
19. The network node according to claim 11, wherein the performance indicator is one or more of: page load time, video preloading time, time to playout video, number of re-buffering events, video resolution, and video quality index.
20. The network node according to claim 11, the network node further caused to select a performance indicator of a plurality of performance indicators, wherein the metric has a high correlation with the performance indicator and has a low correlation with the service communicating via the network node associated with the RAN.
20. The network node according to claim 11, the network node further caused to select a performance indicator of a plurality of performance indicators, wherein the metric has a high correlation with the performance indicator and has a low correlation with the service communicating via the RAN node.


For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The differences between the rejected claims and the patent claims (as shown in the table above) don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It had been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Also, according to MPEP 804 under Anticipation Analysis, "The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims. Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014)"
Clearly, "one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan, US 9,432,901 in view of Bertz, US 10,122,634.

For claim 1. Kwan teaches: A method for estimating a performance indicator for performance of a service in a network, the method being performed by a network node of the network, the method comprising:
obtaining current measurement data of a metric (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; column 15, line 38 to column 16, line 55, “any additional parameters can be included in a load definition including, but not limited to: QoS Class Identifier (QCI), Maximum Bit Rate (MBR), Allocation and Retention Priority (ARP), Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), combinations thereof or the like. QCI is typically used in LTE deployments and contains a set of indices in which each index identifies a particular QoS class. In various embodiments, each QoS class can correspond to a set of parameters that define resource allocation of a service such as, priority, Packet Delay Budget (PDB) and/or Packet Error Loss Rate (PELR), each of which can be defined by one or more operator and/or service provider requirements.”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; also please notes column 22, line 4-12, “Although various examples discussed herein are provided with respect to a given network behavior (e.g., load or load change), the method provided by communication system 100 can be applied to predict any network behavior”)
affecting a service communicating via a network node associated with a radio access network (RAN); (Kwan, fig 1, column 5, line 46-58, “RAN 116 may include one or more radio coverage areas via radio access points 114a-114c for servicing multiple end users and for managing their associated connectivity. The communications interface provided by RAN 116 may allow data to be exchanged between an end user and any number of selected elements within communication system 100.”; column 5, line 11-23, “UE 112a-112e may have a bundled subscription for network access and application services (e.g., voice), etc.”; column 9, line 16 to column 10, line 26, “Additionally, an increase in the variety of services (e.g., multimedia, Voice over LTE (VoLTE), IP services, etc.) offered to subscribers is likely to increase the amount of measurement data available as such services typically have very distinct Quality of Service (QoS) requirements… In general, the concept of a radio access point loading within a RAN can be used to quantify the level of resources that the radio access point is currently utilizing… In general, admission control operations can be used to limit the admissions of new bearers so that the quality of service (QoS) of admitted users (UE) can be maintained at certain levels and congestion control operations can provide a mechanism to react to situations when a radio access point load may be momentarily too high such that traffic flows may be prioritized, gated, etc. to relieve the congestion. In general, a ‘bearer’ can refer to a virtual connection between two endpoints, which can be used to pass traffic, which may be associated with a particular service (e.g., IP multimedia, VoLTE, etc.) between the two endpoints.”; column 15, line 38 to column 16, line 55, “any additional parameters can be included in a load definition including, but not limited to: QoS Class Identifier (QCI), Maximum Bit Rate (MBR), Allocation and Retention Priority (ARP), Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), combinations thereof or the like. QCI is typically used in LTE deployments and contains a set of indices in which each index identifies a particular QoS class. In various embodiments, each QoS class can correspond to a set of parameters that define resource allocation of a service such as, priority, Packet Delay Budget (PDB) and/or Packet Error Loss Rate (PELR), each of which can be defined by one or more operator and/or service provider requirements.”; IP multimedia, VoLTE, etc. are services; providing network access is also a service; measurement data (as mentioned above) clearly affecting the services)
inputting the obtained current measurement data into a prediction model for performance of the service communicating via the network node associated with the RAN, (Kwan, column 2, line 6 to column 3, line 62, “calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; load is performance indicator for the performance of the service since load is clearly affecting performance of service as described in column 10, line 61-65, “the method can be used for RRM and/or SON operations that may be impacted by load information, including, but not limited to admission control, congestion control, load balancing, energy management, combinations thereof or the like.” and column 9, line 16 to column 10, line 26, “In general, the concept of a radio access point loading within a RAN can be used to quantify the level of resources that the radio access point is currently utilizing… In general, admission control operations can be used to limit the admissions of new bearers so that the quality of service (QoS) of admitted users (UE) can be maintained at certain levels and congestion control operations can provide a mechanism to react to situations when a radio access point load may be momentarily too high such that traffic flows may be prioritized, gated, etc. to relieve the congestion. In general, a ‘bearer’ can refer to a virtual connection between two endpoints, which can be used to pass traffic, which may be associated with a particular service (e.g., IP multimedia, VoLTE, etc.) between the two endpoints.”)
wherein the prediction model has been trained with prior measurement data from the network node associated with the RAN and prior measurement data from an end node; (Kwan, column 2, line 6 to column 3, line 62, “wherein the statistical model is trained using, at least in part, historical measurement data associated with a plurality of previous user equipment (UE) handovers among the plurality of radio access points and wherein the historical measurement data used to train the statistical model is gathered before and after the plurality of previous UE handovers… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE. In some instances, the channel quality information can be associated with one or more measurements performed by one or more UE connected to the source radio access point”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; also see column 8, line 43-53, “the calculations can be based on measurement data received from central management system 118, which, in turn, receive or collect the measurement data from one or more UE (e.g., UE 112a-112e) and/or one or more radio access points (e.g., radio access points 114a-114c) within RAN 116”)
and estimating the performance indicator for performance of the service in the network. (Kwan, column 2, line 6 to column 3, line 62, “calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; load is performance indicator for the performance of the service since load is clearly affecting performance of service as described in column 10, line 61-65, “the method can be used for RRM and/or SON operations that may be impacted by load information, including, but not limited to admission control, congestion control, load balancing, energy management, combinations thereof or the like.” and column 9, line 16 to column 10, line 26, “In general, the concept of a radio access point loading within a RAN can be used to quantify the level of resources that the radio access point is currently utilizing… In general, admission control operations can be used to limit the admissions of new bearers so that the quality of service (QoS) of admitted users (UE) can be maintained at certain levels and congestion control operations can provide a mechanism to react to situations when a radio access point load may be momentarily too high such that traffic flows may be prioritized, gated, etc. to relieve the congestion. In general, a ‘bearer’ can refer to a virtual connection between two endpoints, which can be used to pass traffic, which may be associated with a particular service (e.g., IP multimedia, VoLTE, etc.) between the two endpoints.”; more details about relationship between load and performance in column 9, line 22-63)
Even though it’s clear that load is performance indicator for the performance of the service since load is clearly affecting performance of service as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to teach that load is performance indicator for the performance of the service.
Bertz from the same or similar fields of endeavor teaches: load is performance indicator for the performance of the service. (Bertz, fig 2, column 9, line 65 to column 12, line 34, “at block 30, the base station predicts that there will be a threshold high level of load on the air interface. The idea here is to predict this load condition before it actually happens, so that the base station can proactively take action to help manage UE service before the base station gets to the point where the base station will responsively drop bearers… In particular, at block 32, for each UE (e.g., each UE in an RRC connected state), the base station predicts a level of degradation in service that the UE would experience if the threshold high level of load were to occur.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bertz into Kwan, since Kwan suggests a technique for predicting load, and Bertz suggests the beneficial way of having such load as performance indicator for the performance of service to predicts a level of degradation in service that the UE would experience if a threshold high level of load were to occur (Bertz, fig 2, column 9, line 65 to column 12, line 34) in the analogous art of communication.

For claim 2. Kwan and Bertz disclose all the limitations of claim 1, and Kwan further teaches: wherein the obtained current measurement data comprises one or more of the following metrics of the network node associated with the RAN: number of users, radio connection quality, round trip time, bandwidth, latency, queueing delay, and scheduling parameters. (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; column 15, line 38 to column 16, line 55, “any additional parameters can be included in a load definition including, but not limited to: QoS Class Identifier (QCI), Maximum Bit Rate (MBR), Allocation and Retention Priority (ARP), Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), combinations thereof or the like. QCI is typically used in LTE deployments and contains a set of indices in which each index identifies a particular QoS class. In various embodiments, each QoS class can correspond to a set of parameters that define resource allocation of a service such as, priority, Packet Delay Budget (PDB) and/or Packet Error Loss Rate (PELR), each of which can be defined by one or more operator and/or service provider requirements.”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; also please notes column 22, line 4-12, “Although various examples discussed herein are provided with respect to a given network behavior (e.g., load or load change), the method provided by communication system 100 can be applied to predict any network behavior”)

For claim 3. Kwan and Bertz disclose all the limitations of claim 1, and Kwan further teaches: wherein the prior measurement data from the end node comprises one or more of the following metrics: radio connection quality, bandwidth, uniform resource locator (URL) Internet protocol address, domain name system lookup time, time-to-first byte, number of connections, transmission control protocol handshake time, data volume, number of packets, number of packet loss, and number of retransmission timeouts. (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; column 15, line 38 to column 16, line 55, “any additional parameters can be included in a load definition including, but not limited to: QoS Class Identifier (QCI), Maximum Bit Rate (MBR), Allocation and Retention Priority (ARP), Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), combinations thereof or the like. QCI is typically used in LTE deployments and contains a set of indices in which each index identifies a particular QoS class. In various embodiments, each QoS class can correspond to a set of parameters that define resource allocation of a service such as, priority, Packet Delay Budget (PDB) and/or Packet Error Loss Rate (PELR), each of which can be defined by one or more operator and/or service provider requirements.”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; also please notes column 22, line 4-12, “Although various examples discussed herein are provided with respect to a given network behavior (e.g., load or load change), the method provided by communication system 100 can be applied to predict any network behavior”)

For claim 4. Kwan and Bertz disclose all the limitations of claim 1, and Kwan further teaches: wherein the prediction model has been trained in a first geographic region, and the estimating is made for a second geographic region, wherein the second geographic region differs from the first geographic region. (Kwan, fig 1, column 8, line 54 to column 9, line 15, prediction model is trained by data analysis system 122, predicting is made for radio access network 116, both are different regions as shown; please notes, the claim doesn’t clearly specify what a region is, as thus it can be a logical region, such as “data analysis system” or “radio access network” or physical region such as different data centers, switching centers; furthermore data analysis system can be cloud based which is clearly different geographic region from radio access network)

For claim 5. Kwan and Bertz disclose all the limitations of claim 1, and Kwan further teaches: wherein the method being performed in the network node associated with the RAN (Kwan, column 8, line 54 to column 9, line 15, “the location and/or platform for data analysis system 122, central management system 118, service provider network 120 and/or portions of RAN 116 (e.g., non-radio interface portions that are typically responsible for control and/or data management) can be one or more localized units, one or more specialized units or part of one or more virtualized computing platforms”; data analysis system 122 is clearly a network node associated with the RAN; furthermore, data analysis system 122 and portions of RAN 116 can be one or more units; which mean data analysis system and portions of RAN 116 can be in one unit, which mean the method being performed by the data analysis system is performed in a RAN node)
and the end node is a user equipment (UE). (Kwan, fig 2, step 202; column 2, line 6 to column 3, line 62, “wherein the statistical model is trained using, at least in part, historical measurement data associated with a plurality of previous user equipment (UE) handovers among the plurality of radio access points and wherein the historical measurement data used to train the statistical model is gathered before and after the plurality of previous UE handovers… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE. In some instances, the channel quality information can be associated with one or more measurements performed by one or more UE connected to the source radio access point”; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs is measurement data from RAN nodes; guaranteed bit rate (GBR) information associated with one or more UE, maximum bit rate information associated with one or more UE, Quality of Service (QoS) Class Identifier information associated with one or more UE, Allocation and Retention Priority information associated with one or more UE are measurement data from an end node; also see column 8, line 43-53, “the calculations can be based on measurement data received from central management system 118, which, in turn, receive or collect the measurement data from one or more UE (e.g., UE 112a-112e) and/or one or more radio access points (e.g., radio access points 114a-114c) within RAN 116”)

For claim 6. Kwan and Bertz disclose all the limitations of claim 1, and Kwan further teaches: wherein the network node associated with RAN is an evolved nodeB (eNB). (Kwan, column 8, line 54 to column 9, line 15, “the location and/or platform for data analysis system 122, central management system 118, service provider network 120 and/or portions of RAN 116 (e.g., non-radio interface portions that are typically responsible for control and/or data management) can be one or more localized units, one or more specialized units or part of one or more virtualized computing platforms”; data analysis system 122 is clearly a network node associated with the RAN; furthermore, data analysis system 122 and portions of RAN 116 can be one or more units; which mean data analysis system and portions of RAN 116 can be in one unit, which mean the method being performed by the data analysis system is performed in a RAN node; column 6, line 46-54, “any of radio access points 114a-114c can be deployed as a macro cell radio such as, for example, an evolved Node B (eNodeB or eNB)”)

For claim 7. Kwan and Bertz disclose all the limitations of claim 1, and Kwan further teaches: wherein the metric is independent of the service communicating via the network node associated with the RAN. (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; several of the metrics (for example, channel quality information associated with the source radio access point and the target radio access point) are clearly independent of the service)

For claim 8. Kwan and Bertz disclose all the limitations of claim 1, and Kwan further teaches: wherein the prediction model is a regression model. (Kwan, column 17, line 56 to column 18, line 15, “Although such a framework is flexible in that it does not restrict a particular statistical or machine learning methodology to be used, a multiple regression example for a given statistical model represented by the function f2(.) for Equation 11 is provided below”)

For claim 10. Kwan and Bertz disclose all the limitations of claim 1, and Kwan further teaches: comprising selection of a performance indicator of a plurality of performance indicators, (Kwan, column 22, line 4-12, “Although various examples discussed herein are provided with respect to a given network behavior (e.g., load or load change), the method provided by communication system 100 can be applied to predict any network behavior”; column 3, line 19-27, “In various instances, the network behavior can be associated with one or more of: an increased load for one or more radio access points for one or more UE handovers; a decreased load for one or more radio access points for one or more UE handovers; a change in load for one or more radio access points for one or more UE handovers; a change in congestion for the radio access network for one or more UE handovers; and a change in energy consumption for the radio access network for one or more UE handovers.”; clearly a network behavior (performance indicator) is selected for the prediction process)
wherein the metric has a high correlation with the performance indicator and has a low correlation with the service communicating via the network node associated with the RAN. (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; several of the metrics (for example, channel quality information associated with the source radio access point and the target radio access point) clearly have a low correlation with the service since they are independent of the service; several of the metrics (for example, channel quality information associated with the source radio access point and the target radio access point) clearly have high correlation with the performance indicator (load) since they are used to determine the load as described in column 24, line 30-46, “In various embodiments, the current measurement data can include current channel quality information which can be used to determine a current load for the source radio access point and the target radio access point.”)

For claim 11. Kwan teaches: A network node for estimating a performance indicator for performance of a service in a network, the network node comprising: a processor; and a computer program product storing instructions, (Kwan, column 36, line 27 to column 37, line 23, processor executes instructions stored in memory) wherein the processor is configured to execute the instructions whereby the network node is caused to: 
obtain current measurement data of a metric (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; column 15, line 38 to column 16, line 55, “any additional parameters can be included in a load definition including, but not limited to: QoS Class Identifier (QCI), Maximum Bit Rate (MBR), Allocation and Retention Priority (ARP), Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), combinations thereof or the like. QCI is typically used in LTE deployments and contains a set of indices in which each index identifies a particular QoS class. In various embodiments, each QoS class can correspond to a set of parameters that define resource allocation of a service such as, priority, Packet Delay Budget (PDB) and/or Packet Error Loss Rate (PELR), each of which can be defined by one or more operator and/or service provider requirements.”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; also please notes column 22, line 4-12, “Although various examples discussed herein are provided with respect to a given network behavior (e.g., load or load change), the method provided by communication system 100 can be applied to predict any network behavior”)
affecting a service communicating via a network node associated with a radio access network (RAN); (Kwan, fig 1, column 5, line 46-58, “RAN 116 may include one or more radio coverage areas via radio access points 114a-114c for servicing multiple end users and for managing their associated connectivity. The communications interface provided by RAN 116 may allow data to be exchanged between an end user and any number of selected elements within communication system 100.”; column 5, line 11-23, “UE 112a-112e may have a bundled subscription for network access and application services (e.g., voice), etc.”; column 9, line 16 to column 10, line 26, “Additionally, an increase in the variety of services (e.g., multimedia, Voice over LTE (VoLTE), IP services, etc.) offered to subscribers is likely to increase the amount of measurement data available as such services typically have very distinct Quality of Service (QoS) requirements… In general, the concept of a radio access point loading within a RAN can be used to quantify the level of resources that the radio access point is currently utilizing… In general, admission control operations can be used to limit the admissions of new bearers so that the quality of service (QoS) of admitted users (UE) can be maintained at certain levels and congestion control operations can provide a mechanism to react to situations when a radio access point load may be momentarily too high such that traffic flows may be prioritized, gated, etc. to relieve the congestion. In general, a ‘bearer’ can refer to a virtual connection between two endpoints, which can be used to pass traffic, which may be associated with a particular service (e.g., IP multimedia, VoLTE, etc.) between the two endpoints.”; column 15, line 38 to column 16, line 55, “any additional parameters can be included in a load definition including, but not limited to: QoS Class Identifier (QCI), Maximum Bit Rate (MBR), Allocation and Retention Priority (ARP), Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), combinations thereof or the like. QCI is typically used in LTE deployments and contains a set of indices in which each index identifies a particular QoS class. In various embodiments, each QoS class can correspond to a set of parameters that define resource allocation of a service such as, priority, Packet Delay Budget (PDB) and/or Packet Error Loss Rate (PELR), each of which can be defined by one or more operator and/or service provider requirements.”; IP multimedia, VoLTE, etc. are services; providing network access is also a service; measurement data (as mentioned above) clearly affecting the services)
input the obtained current measurement data into a prediction model for performance of the service communicating via the network node associated with the RAN, (Kwan, column 2, line 6 to column 3, line 62, “calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; load is performance indicator for the performance of the service since load is clearly affecting performance of service as described in column 10, line 61-65, “the method can be used for RRM and/or SON operations that may be impacted by load information, including, but not limited to admission control, congestion control, load balancing, energy management, combinations thereof or the like.” and column 9, line 16 to column 10, line 26, “In general, the concept of a radio access point loading within a RAN can be used to quantify the level of resources that the radio access point is currently utilizing… In general, admission control operations can be used to limit the admissions of new bearers so that the quality of service (QoS) of admitted users (UE) can be maintained at certain levels and congestion control operations can provide a mechanism to react to situations when a radio access point load may be momentarily too high such that traffic flows may be prioritized, gated, etc. to relieve the congestion. In general, a ‘bearer’ can refer to a virtual connection between two endpoints, which can be used to pass traffic, which may be associated with a particular service (e.g., IP multimedia, VoLTE, etc.) between the two endpoints.”)
wherein the prediction model has been trained with prior measurement data from the network node associated with the RAN and prior measurement data from an end node; (Kwan, column 2, line 6 to column 3, line 62, “wherein the statistical model is trained using, at least in part, historical measurement data associated with a plurality of previous user equipment (UE) handovers among the plurality of radio access points and wherein the historical measurement data used to train the statistical model is gathered before and after the plurality of previous UE handovers… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE. In some instances, the channel quality information can be associated with one or more measurements performed by one or more UE connected to the source radio access point”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; also see column 8, line 43-53, “the calculations can be based on measurement data received from central management system 118, which, in turn, receive or collect the measurement data from one or more UE (e.g., UE 112a-112e) and/or one or more radio access points (e.g., radio access points 114a-114c) within RAN 116”)
and estimate the performance indicator for performance of the service in the network. (Kwan, column 2, line 6 to column 3, line 62, “calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; load is performance indicator for the performance of the service since load is clearly affecting performance of service as described in column 10, line 61-65, “the method can be used for RRM and/or SON operations that may be impacted by load information, including, but not limited to admission control, congestion control, load balancing, energy management, combinations thereof or the like.” and column 9, line 16 to column 10, line 26, “In general, the concept of a radio access point loading within a RAN can be used to quantify the level of resources that the radio access point is currently utilizing… In general, admission control operations can be used to limit the admissions of new bearers so that the quality of service (QoS) of admitted users (UE) can be maintained at certain levels and congestion control operations can provide a mechanism to react to situations when a radio access point load may be momentarily too high such that traffic flows may be prioritized, gated, etc. to relieve the congestion. In general, a ‘bearer’ can refer to a virtual connection between two endpoints, which can be used to pass traffic, which may be associated with a particular service (e.g., IP multimedia, VoLTE, etc.) between the two endpoints.”; more details about relationship between load and performance in column 9, line 22-63)
Even though it’s clear that load is performance indicator for the performance of the service since load is clearly affecting performance of service as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to teach that load is performance indicator for the performance of the service.
Bertz from the same or similar fields of endeavor teaches: load is performance indicator for the performance of the service. (Bertz, fig 2, column 9, line 65 to column 12, line 34, “at block 30, the base station predicts that there will be a threshold high level of load on the air interface. The idea here is to predict this load condition before it actually happens, so that the base station can proactively take action to help manage UE service before the base station gets to the point where the base station will responsively drop bearers… In particular, at block 32, for each UE (e.g., each UE in an RRC connected state), the base station predicts a level of degradation in service that the UE would experience if the threshold high level of load were to occur.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bertz into Kwan, since Kwan suggests a technique for predicting load, and Bertz suggests the beneficial way of having such load as performance indicator for the performance of service to predicts a level of degradation in service that the UE would experience if a threshold high level of load were to occur (Bertz, fig 2, column 9, line 65 to column 12, line 34) in the analogous art of communication.

For claim 12. Kwan and Bertz disclose all the limitations of claim 11, and Kwan further teaches: wherein the obtained current measurement data comprises one or more of the following metrics of the network node associated with the RAN: number of users, radio connection quality, round trip time, bandwidth, latency, queueing delay, and scheduling parameters. (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; column 15, line 38 to column 16, line 55, “any additional parameters can be included in a load definition including, but not limited to: QoS Class Identifier (QCI), Maximum Bit Rate (MBR), Allocation and Retention Priority (ARP), Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), combinations thereof or the like. QCI is typically used in LTE deployments and contains a set of indices in which each index identifies a particular QoS class. In various embodiments, each QoS class can correspond to a set of parameters that define resource allocation of a service such as, priority, Packet Delay Budget (PDB) and/or Packet Error Loss Rate (PELR), each of which can be defined by one or more operator and/or service provider requirements.”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; also please notes column 22, line 4-12, “Although various examples discussed herein are provided with respect to a given network behavior (e.g., load or load change), the method provided by communication system 100 can be applied to predict any network behavior”)

For claim 13. Kwan and Bertz disclose all the limitations of claim 11, and Kwan further teaches: wherein the prior measurement data from the end node comprises one or more of the following metrics: radio connection quality, bandwidth, uniform resource locator (URL) Internet protocol address, domain name system lookup time, time-to-first byte, number of connections, transmission control protocol handshake time, data volume, number of packets, number of packet loss, and number of retransmission timeouts. (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; column 15, line 38 to column 16, line 55, “any additional parameters can be included in a load definition including, but not limited to: QoS Class Identifier (QCI), Maximum Bit Rate (MBR), Allocation and Retention Priority (ARP), Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR), UE Aggregate Maximum Bit Rate (UE-AMBR), combinations thereof or the like. QCI is typically used in LTE deployments and contains a set of indices in which each index identifies a particular QoS class. In various embodiments, each QoS class can correspond to a set of parameters that define resource allocation of a service such as, priority, Packet Delay Budget (PDB) and/or Packet Error Loss Rate (PELR), each of which can be defined by one or more operator and/or service provider requirements.”; see fig 2, column 22, line 4 to column 23, line 55 for more details of the whole process; also please notes column 22, line 4-12, “Although various examples discussed herein are provided with respect to a given network behavior (e.g., load or load change), the method provided by communication system 100 can be applied to predict any network behavior”)

For claim 14. Kwan and Bertz disclose all the limitations of claim 11, and Kwan further teaches: wherein the prediction model has been trained in a first geographic region, and the network node is caused to estimate for a second geographic region, wherein the second geographic region differs from the first geographic region. (Kwan, fig 1, column 8, line 54 to column 9, line 15, prediction model is trained by data analysis system 122, predicting is made for radio access network 116, both are different regions as shown; please notes, the claim doesn’t clearly specify what a region is, as thus it can be a logical region, such as “data analysis system” or “radio access network” or physical region such as different data centers, switching centers; furthermore data analysis system can be cloud based which is clearly different geographic region from radio access network)

For claim 15. Kwan and Bertz disclose all the limitations of claim 11, and Kwan further teaches: wherein the network node is the network node associated with the RAN, (Kwan, column 8, line 54 to column 9, line 15, “the location and/or platform for data analysis system 122, central management system 118, service provider network 120 and/or portions of RAN 116 (e.g., non-radio interface portions that are typically responsible for control and/or data management) can be one or more localized units, one or more specialized units or part of one or more virtualized computing platforms”; data analysis system 122 is clearly a network node associated with the RAN; furthermore, data analysis system 122 and portions of RAN 116 can be one or more units; which mean data analysis system and portions of RAN 116 can be in one unit, which mean the method being performed by the data analysis system is performed in a RAN node)
and the end node is a user equipment (UE). (Kwan, fig 2, step 202; column 2, line 6 to column 3, line 62, “wherein the statistical model is trained using, at least in part, historical measurement data associated with a plurality of previous user equipment (UE) handovers among the plurality of radio access points and wherein the historical measurement data used to train the statistical model is gathered before and after the plurality of previous UE handovers… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE. In some instances, the channel quality information can be associated with one or more measurements performed by one or more UE connected to the source radio access point”; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs is measurement data from RAN nodes; guaranteed bit rate (GBR) information associated with one or more UE, maximum bit rate information associated with one or more UE, Quality of Service (QoS) Class Identifier information associated with one or more UE, Allocation and Retention Priority information associated with one or more UE are measurement data from an end node; also see column 8, line 43-53, “the calculations can be based on measurement data received from central management system 118, which, in turn, receive or collect the measurement data from one or more UE (e.g., UE 112a-112e) and/or one or more radio access points (e.g., radio access points 114a-114c) within RAN 116”)

For claim 16. Kwan and Bertz disclose all the limitations of claim 11, and Kwan further teaches: wherein the network node associated with the RAN is an evolved nodeB (eNB). (Kwan, column 8, line 54 to column 9, line 15, “the location and/or platform for data analysis system 122, central management system 118, service provider network 120 and/or portions of RAN 116 (e.g., non-radio interface portions that are typically responsible for control and/or data management) can be one or more localized units, one or more specialized units or part of one or more virtualized computing platforms”; data analysis system 122 is clearly a network node associated with the RAN; furthermore, data analysis system 122 and portions of RAN 116 can be one or more units; which mean data analysis system and portions of RAN 116 can be in one unit, which mean the method being performed by the data analysis system is performed in a RAN node; column 6, line 46-54, “any of radio access points 114a-114c can be deployed as a macro cell radio such as, for example, an evolved Node B (eNodeB or eNB)”)

For claim 17. Kwan and Bertz disclose all the limitations of claim 11, and Kwan further teaches: wherein the metric is independent of the service communicating via the network node associated with the RAN. (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; several of the metrics (for example, channel quality information associated with the source radio access point and the target radio access point) are clearly independent of the service)

For claim 18. Kwan and Bertz disclose all the limitations of claim 11, and Kwan further teaches: wherein the prediction model is a regression model. (Kwan, column 17, line 56 to column 18, line 15, “Although such a framework is flexible in that it does not restrict a particular statistical or machine learning methodology to be used, a multiple regression example for a given statistical model represented by the function f2(.) for Equation 11 is provided below”)

For claim 20. Kwan and Bertz disclose all the limitations of claim 11, and Kwan further teaches: the network node further caused to select a performance indicator of a plurality of performance indicators, (Kwan, column 22, line 4-12, “Although various examples discussed herein are provided with respect to a given network behavior (e.g., load or load change), the method provided by communication system 100 can be applied to predict any network behavior”; column 3, line 19-27, “In various instances, the network behavior can be associated with one or more of: an increased load for one or more radio access points for one or more UE handovers; a decreased load for one or more radio access points for one or more UE handovers; a change in load for one or more radio access points for one or more UE handovers; a change in congestion for the radio access network for one or more UE handovers; and a change in energy consumption for the radio access network for one or more UE handovers.”; clearly a network behavior (performance indicator) is selected for the prediction process)
wherein the metric has a high correlation with the performance indicator and has a low correlation with the service communicating via the network node associated with the RAN. (Kwan, column 2, line 6 to column 3, line 62, “collecting current measurement data associated with a source radio access point and a target radio access point; and calculating a predicted load or load change for the target radio access point for one or more potential UE handovers from the source radio access point to the target radio access point for one or more UE based, at least in part, on application of the current measurement data to the trained statistical model… the historical measurement data and the current measurement data can include one or more of: channel quality information associated with the source radio access point and the target radio access point; guaranteed bit rate (GBR) information associated with one or more UE; maximum bit rate information associated with one or more UE; Quality of Service (QoS) Class Identifier information associated with one or more UE; Allocation and Retention Priority information associated with one or more UE; Access Point Name (APN) Aggregate Maximum Bit Rate (A-AMBR) information associated with one or more APNs; and UE Aggregate Maximum Bit Rate (UE-AMBR) information associated with one or more UE”; several of the metrics (for example, channel quality information associated with the source radio access point and the target radio access point) clearly have a low correlation with the service since they are independent of the service; several of the metrics (for example, channel quality information associated with the source radio access point and the target radio access point) clearly have high correlation with the performance indicator (load) since they are used to determine the load as described in column 24, line 30-46, “In various embodiments, the current measurement data can include current channel quality information which can be used to determine a current load for the source radio access point and the target radio access point.”)

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan, US 9,432,901 in view of Bertz, US 10,122,634 and further in view of Hui, US 2013/0242781.

For claim 9. Kwan and Bertz disclose all the limitations of claim 1, however Kwan doesn’t teach: wherein the performance indicator is one or more of: page load time, video preloading time, time to playout video, number of re-buffering events, video resolution, and video quality index.
Hui from the same or similar fields of endeavor teaches: wherein the performance indicator is one or more of: page load time, video preloading time, time to playout video, number of re-buffering events, video resolution, and video quality index. (Hui, paragraph 25-26, “key performance indicators ( KPIs) including, but not limited to, Web page loading time, Domain Name System (DNS) lookup time, Transmission Control Protocol (TCP) connect time, TCP round trip time (RTT), Hypertext Transfer Protocol (HTTP) response time, application start times, searching delay, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate, average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred, TCP retransmissions and TCP resets, physical retransmissions, physical RTT, etc. The KPIs provided above are presented as examples, and thus, the list is not exhaustive. Rather, service providers and/or network providers may contemplate a large number of different KPIs which aid in gauging the QoS and QoE associated with the data services provided”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hui into Kwan and Bertz, since Kwan suggests a technique for optimizing network communication based on performance indicators, and Hui suggests the beneficial way of having such performance indicators to be Web page loading time, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate… since these are key performance indicators for network communication optimization (Hui, paragraph 25-26) thus including them would ease implementation and improve compatibility in the analogous art of communication.

For claim 19. Kwan and Bertz disclose all the limitations of claim 11, however Kwan doesn’t teach: wherein the performance indicator is one or more of: page load time, video preloading time, time to playout video, number of re-buffering events, video resolution, and video quality index.
Hui from the same or similar fields of endeavor teaches: wherein the performance indicator is one or more of: page load time, video preloading time, time to playout video, number of re-buffering events, video resolution, and video quality index. (Hui, paragraph 25-26, “key performance indicators ( KPIs) including, but not limited to, Web page loading time, Domain Name System (DNS) lookup time, Transmission Control Protocol (TCP) connect time, TCP round trip time (RTT), Hypertext Transfer Protocol (HTTP) response time, application start times, searching delay, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate, average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred, TCP retransmissions and TCP resets, physical retransmissions, physical RTT, etc. The KPIs provided above are presented as examples, and thus, the list is not exhaustive. Rather, service providers and/or network providers may contemplate a large number of different KPIs which aid in gauging the QoS and QoE associated with the data services provided”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hui into Kwan and Bertz, since Kwan suggests a technique for optimizing network communication based on performance indicators, and Hui suggests the beneficial way of having such performance indicators to be Web page loading time, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate… since these are key performance indicators for network communication optimization (Hui, paragraph 25-26) thus including them would ease implementation and improve compatibility in the analogous art of communication.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462